TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 14, 2017



                                     NO. 03-16-00649-CR


                               Dennis Mike Cranfill, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 51ST DISTRICT COURT OF COKE COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.     Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 14, 2017



                                     NO. 03-16-00650-CR


                               Dennis Mike Cranfill, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 51ST DISTRICT COURT OF COKE COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.     Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.